DETAILED ACTION
Status of the Application
	This Office Action is in response to the Applicants’ filing on 01/27/2020.  Claims 1, 2, 13, 23, and 25 have been amended.  Claim 12 has been cancelled.  Claims 16-22 and 24 have been rejoined.  Accordingly, claims 1-11 and 13-25 are currently pending and examined below.
	
Election/Restrictions
	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-22 and 24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 16-22 and 24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/05/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “notification device” and “remote notification device” in claims 1-11 and 13-25.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
“device” linked by the transition phrases “notification” and “remote notification”.  Furthermore, the generic placeholders are not preceded by structural modifiers.
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1-11 and 13-25 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
1) “Notification device” – ¶38 “any conventional visible, audible, and/or tactile device mounted to or within the motor vehicle”.  The Examiner understands that such structures may include conventional displays, speakers, or vibrators mounted to or within the motor vehicle.
2) “Remote notification device” – ¶38 “a mobile or desktop electronic device such as a computer, mobile phone, tablet computer, or the like”.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or present sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Reason for Allowance
	The 35 U.S.C. 112(b) rejections in the non-final rejection dated 07/17/2020 have been withdrawn in light of the amendments and in light of the Applicant’s arguments.  Specifically, regarding the indefiniteness rejection of “power take off unit”, the Examiner agrees with the Applicant’s assertion that this is a known structure in the art; therefore, “power take off unit” is subject neither to interpretation under 35 U.S.C. 112(f) nor an indefiniteness rejection under 35 U.S.C. 112(b).  The power take off unit is understood to be a device that transfers engine power to another piece of equipment.  Though such a unit can take various forms, each form transfers engine power to another piece of equipment, and the term “power take off unit” is interpreted broadly as any device that transfers engine power to another piece of equipment.	
	Claims 1-11 and 13-25 are allowed.  The prior art does not sufficiently teach or suggest the claimed limitations in the entirety as presented in the current application.  The allowable subject matters found in the claims that have not been found to have been adequately taught or disclosed in the prior art found at this time are all the limitations of the independent claims as specifically claimed.  In this regard, it is noted that Applicants’ amendments and arguments submitted on 10/19/2020 (see pages 20-23 of the Remarks) overcome all the previous objections and rejections.  
	The closest prior art of record appears to be Koase (US 2018/0222441 A1).  Koase teaches a system that includes all of the physical elements of the system disclosed in the present 
	Koase does not expressly teach controlling the operation of a vehicle based on whether the rotatable shaft of a seat-belt web retractor has rotated by at least a threshold amount within a predetermined amount of time following detection of a seated passenger.  Neither Koase nor the prior art of record appear to teach this specific limitation that monitors a web retractor’s rotation amount, or a seat-belt payout amount, within a predetermined amount of time after detecting a seated passenger.  Additionally, the Examiner believes that the limitations of the present independent claims have not been taught by the prior art of record nor would these limitations have been rendered obvious by a combination of any of the prior arts of record.

Conclusion
Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is 
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.

/SEAN P QUINN/Examiner, Art Unit 3669            
                                                                                                                                                                                            /NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669